Matter of Nelson (2018 NY Slip Op 06425)





Matter of Nelson


2018 NY Slip Op 06425


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Aug. 28, 2018.)


&em;

[*1]MATTER OF MORRIS BUD W. NELSON, AN ATTORNEY, RESIGNOR.

MEMORANDUM AND ORDER
Application to resign for non-disciplinary reasons accepted and name removed from roll of attorneys.